Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 1o0f19 PagelID #: 7

 

S CC-24-2019-C-20
a Judge: Patrick Wilson

To: Susan Brown /
17 Landing Lane we
Fairmont, WV 26554

 

NOTICE OF ELECTRONIC FILING

 

IN THE CIRCUIT COURT OF MARION COUNTY, WEST VIRGINIA

Brenda Corley v. CLEANINGSERVICES.COM, LLC
© CC-24-2019-C-20

The following complaint was FILED on 2/5/2019 9:49:56 AM

Notice Date: 2/5/2019 9:49:56 AM

_ Rhonda Starn

CLERK OF THE CIRCUIT
Marion

219 Adam Street, Room 211
FAIRMONT, WV 26554

(304) 367-5360
rhonda.stam@courtswv.gov

EXHIBIT
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 2 0f 19 PageID#: 8

SUMMONS

 

 

w IN THE CIRCUIT OF MARION WEST VIRGINIA
Brenda Corley v. CLEANINGSERVICES.COM, LLC

Service Type: Sheriff

NOTICE TO: Susan Brown, 17 Landing Lane, Fairmont, WV 26554

THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST TAKE IMMEDIATE ACTION TO PROTECT YOUR
RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR
DENYING EACH ALLEGATION IN THE COMPLAINT WITH THE CLERK OF THIS COURT, A COPY OF YOUR ANSWER MUST BE MAILED OR
HAND DELIVERED BY YOU OR YOUR ATTORNEY TO THE OPPOSING PARTY'S ATTORNEY:

Chirag Desai, 229 W. Main St., Ste. 1100, Clarksburg, WV 26301

THE ANSWER MUST BE MAILED WITHIN 20 DAYS AFTER THIS SUMMONS AND COMPLAINT WERE DELIVERED TO YOU OR A JUDGMENT
BY DEFAULT MAY BE ENTERED AGAINST YOU FOR THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT.

 

 

 

 

SERVICE:
2/5/2019 9:49:56 AM /s/ Rhonda Starn
Date Clerk
RETURN ON SERVICE:

[_] Return receipt of certified mail received in this office on

#411 certify that I personally delivered a copy of the Summons and Complaint to —Davels QB, awn

 

 

 

 

(_|Not Found in Bailiwick
Kee ) oly Q\_ oS :
4
ate Server's Signature
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 3 0f19 PagelID #: 9

COVER SHEET

 

 

    

 

IN THE CIRCUIT COURT OF MARION COUNTY WEST VIRGINIA
Brenda Corley v. CLEANINGSERVICES.COM, LLC

. ["]Business Individual 7 Business [_]Individual
First Plaintiff: First Defendant:
{ ]Government  [|Other []Government  [_]Other
Judge: Patrick Wilson

 

 

 

 

 

 

Case Type: Civil Complaint Type: Other

Origin: {v]Initial Filing | {_]Appeal from Municipal Court [“]Appeal from Magistrate Court
Jury Trial Requested: [v]Yes [JNo Case will be ready for trial by: 2/28/2020

Mediation Requested: [Yes [¥|No

soca Hardship Requested: [_]Yes [¥|No

 

__] Do you or any of your clients or witnesses in this case require special accommodations due to a disability?
[-] Wheelchair accessible hearing room and other facilities
{] Interpreter or other auxiliary aid for the hearing impaired
[] Reader or other auxiliary aid for the visually impaired
(-] Spokesperson or other auxiliary aid for the speech impaired

_] Other:

 

__] 1 am proceeding without an attomey

¥] Ihave an attorney: Chirag Desai, 229 W. Main St. Ste. 1100, Clarksburg, WV 26301

 
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 4 of 19 PagelD #: 10

 

   

 

 

SERVED PARTIES
Name: CLEANINGSERVICES.COM, LLC
aa: P.O. BOX 2033 17 Landing Lane, Fairmont WV 26554
Days to Answer: 30 Type of Service: Secretary of State - Certified
Name; Susan Brown
Address: 17 Landing Lane, Fairmont WV 26554
Days to Answer: 20 Type of Service: Sheriff

 
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 5of19 PagelD #: 11

 

IN THE CIRCUIT COURT OF MARION COUNTY, WEST VIRGINIA
BRENDA CORLEY, BILLY JO BELL,
PATTI SHOEMAKER, CORINA WEST,
PHIL WISEMAN, MARGUERITE
BARTHOLOW, and GINA NORRIS,

Plaintiffs,
Vv. CIVIL ACTION NO:

CLEANINGSERVICES.COM, LLC,
a West Virginia Limited Liability Company
and SUSAN BROWN, individually,
Defendants.
COMPLAINT |

Plaintiffs Brenda Corley, Billy Jo Bell, Patti Shoemaker, Corina West, Phil
Wiseman, Marguerite Bartholow, and Gina Norris (collectively hereinafter “the Plaintiffs”), by
and through the undersigned counsel, make the following Complaint:

PARTIES

1, Plaintiff Brenda Corley is a resident of Marion County, West Virginia. At .

all times material to this civil action, Ms. Corley was employed as a residential and commercial

cleaner by Cleaningservices.com, LLC, and Susan Brown, the sole owner of
Cleaningservices.com, LLC.

2. Plaintiff Billy Jo Bell is a resident of Harrison County, West Virginia. At
all times material to this civil action, Ms. Bell was employed as a residential and commercial

cleaner by Cleaningservices.com, LLC, and Susan Brown, the sole owner of

Cleaningservices.com, LLC.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 6 of 19 PagelD #: 12

B), Plaintiff Patti Shoemaker is a resident of Marion County, West Virginia. At
all times material to this civil action, Ms. Shoemaker was employed as a residential and
commercial cleaner by Cleaningservices.com, LLC, and Susan Brown, the sole owner of
Cleaningservices.com, LLC.

4, Plaintiff Corina West is a resident of Marion County, West Virginia. At all
times material to this civil action, Ms. West was employed as a residential and commercial cleaner
by Cleaningservices.com, LLC, and Susan Brown, the sole owner of Cleaningservices.com, LLC.

Ey Plaintiff Phil Wiseman is a resident of Marion County, West Virginia. At
all times material to this civil action, Mr. Wiseman was employed as a residential and commercial
cleaner by Cleaningservices.com, LLC, and Susan Brown, the sole owner of
Cleaningservices.com, LLC.

6. Plaintiff Marguerite Bartholow is a resident of Marion County, West
Virginia, At all times material to this civil action, Ms. Bartholow was employed as a residential
and commercial cleaner by Cleaningservices.com, LLC, and Susan Brown, the sole owner of
Cleaningservices.com, LLC.

f. Plaintiff Gina Norris is a resident of Taylor County, West Virginia. At all
times material to this civil action, Ms. Norris was employed as a residential and commercial
cleaner, and ultimately as an office manager, by Cleaningservices.com, LLC, and Susan Brown,
the sole owner of Cleaningservices.com, LLC.

8. Defendant Cleaningservices.com, LLC, is a West Virginia limited liability
company with its principal place of business located in Marion County, West Virginia, at 17
Landing Lane, Fairmont, WV 26554. Upon information and belief, the nature of

Cleaningservices.com, LLC’s, business consists of providing residential and commercial cleaning
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 7 of 19 PagelD #: 13

services to clients within Marion and surrounding counties. Defendant Cleaningservices.com,
LLC’s address for purposes of service of process is P.O. Box 2033, Fairmont, WV 26555-2933.

9, Defendant Susan Brown is the sole owner of Cleaningservices.com, LLC,
and as such, directly supervised Plaintiffs, and was solely responsible for proper payment of their
wages. Upon information and belief, Susan Brown is a resident of Marion County, West Virginia.

JURISDICTION AND VENUE

10. The State of West Virginia maintains jurisdiction over this matter pursuant
to W.Va. Code § 51-2-2.

il. | The Circuit Court of Marion County, West Virginia is the appropriate venue
as all, or some, of the Defendants’ wrongful actions occurred in Marion County, West Virginia,
and Plaintiffs’ respective causes of action arose in Marion County, West Virginia.

STATEMENT OF FACTS
FACTS RELEVANT TO ALL PLAINTIFFS

12. The claims common to all of the Plaintiffs are rooted in the Fair Labor
Standards Act (“FLSA”) and the West Virginia Wage Payment and Collection Act ““WVWPCA”),
and arise from the Defendants’ intentional and willful failure to pay the Plaintiffs wages for all
hours worked and for all “wages due” upon separation of employment.

13. The Plaintiffs were employed by Defendant Cleaningservices.com, LLC,

-and Susan Brown as residential and commercial cleaners; except for Gina Norris, who was
employed later in her tenure as an office manager.

14. _ Irrespective of their various job titles and positions, Plaintiffs were, at all
times pertinent hereto, non-exempt employees of Defendant Cleaningservices.com, LLC, under

the FLSA and thus, were to be compensated by at least the minimum wage for all hours worked.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 8 of 19 PagelID #: 14

15. At the start of each workday, Defendant CleaningServices.Com, LLC,
required Plaintiffs and its other employees to report to its office located at 17 Landing Lane,
Fairmont, WV 26554, at 7:50 a.m., to “prepare supplies and equipment” and “review the work
orders . .” [Defendant’s employment handbook at P. 9].”

16. Plaintiffs attendance at such meetings was undoubtedly part of their
“principal activities,” as utilized within the FLSA and it’s implementing regulations as well as the
Portal-to-Portal Act, insofar as their attendance was an integral and indispensable part of their
primary job duties and responsibilities (performing cleaning services).

17. Plaintiffs attendance at the aforesaid daily 7:50 a.m. meetings was, thus, the
start of their respective “workdays” as defined within the Portal-to-Portal Act, from which their -
computation of hours worked should have begun.

18. Instead, Defendant CleaningServices.Com, LLC only began to compensate
Plaintiffs from the time they reached their first job site (sometimes more than two hours after they
initially reported to the office) until they returned to the office at the end of the workday — thus,
Defendant CleaningServices.Com, LLC failed to compensate Plaintiffs for all hours worked and
for all compensable time (ie., their time spent between reporting to the office at 7:50 a.m, and
traveling to their first job sites — sometimes more than 50 miles away — or delivering door hangers
at the behest of Defendants).

19, Defendant CleaningServices.Com, LLC’s failure to pay Plaintiffs for all
hours worked and for all compensable time occurred for years and consistently during each and
every workweek in which Plaintiffs were employed; thus, Plaintiffs’ aggregate claim for

compensable time is certainly not de minimus.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 9 of 19 PagelID #: 15

20. As the sole Owner, President, and Manager of Defendant
CleaningServices.Com, LLC, Defendant Susan Brown had direct knowledge of and knowingly
‘permitted Defendant CleaningServices.Com, LLC’s, failure to compensate Plaintiffs for all hours

- worked and for all compensable time.
21. At different times between 2017 and 2018, Plaintiffs stopped working for
the Defendants and were separated from employment either voluntarily or involuntarily.
| 22. Irrespective of their particular circumstances in separating from
employment with the Defendants, all of the Plaintiffs were not paid “all wages due” (i.e., wages"
owed and due for all compensable time) in a timely manner, in violation of the West Virginia
Wage Payment and Collection Act.
FACTS RELEVANT TO BRENDA CORLEY

23. Plaintiff Brenda Corley was employed by the Defendant
CleaningServices.Com, LLC from on or about March 20, 2017 until she was terminated on or
about April 11, 2018.

24, At all times during her employment, Brenda Corley performed her job
duties competently and satisfactorily while always meeting the reasonable expectations of the
Defendant CleaningServices.Com, LLC.

25. Prior to her termination on April 11, 2018, Brenda Corley had never been
disciplined, reprimanded, nor otherwise counseled by Defendant CleaningServices.Com, LLC
regarding her work performance

26.  Onorabout April 4, 2018, Brenda Corley filed a good-faith complaint with
the Division of Labor regarding the Defendants’ willful and deliberate failure to pay its employees

for all hours worked and for all compensable time (discussed in detail above).
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 10 of 19 PagelD #: 16

27. Brenda Corley reasonably believed that Defendants’ failure to pay for all
hours worked and for all compensable time violated the FLSA and prevailing West Virginia law.

28. Less than one week later, on or about April 11, 2018, Defendant
CleaningServices.Com, LLC suddenly terminated Brenda Corley’s employment for “trying to |
steal clients.”

29. Defendant CleaningServices.Com, LLC’s adverse employment action in
terminating Brenda Corley was retaliation for her good-faith complaint regarding its failure to pay
employees for all hours worked and for all compensable time.

FACTS RELEVANT TO BILLY JO BELL

30. _—~ Plaintiff Billy Jo Bell was employed by Defendant CleaningServices.Com,
LLC from on or about February 10, 2017, until she was terminated on or about August 23, 2018.

31. Shortly after beginning her employment with Defendants and consistently
up until the time of her termination, Billy Jo Bell was subjected to a campaign of severe and
pervasive sexual harassment, including unwanted sexual innuendo and touching by her co-worker,
Gary Swartz.

32. | By way of example, Mr. Swartz regularly made sexual advances on the
Plaintiff and continuously commented that he wanted to “put it in her ass.”

33. | On many occasions in which the Billy Jo Bell and Mr. Swartz were on the
same cleaning team and at particular job sites, Mr. Swartz stuck his finger down the crack of the
Plaintiff's buttocks.

34. On one occasion, Mr. Swartz came up behind the Plaintiff as she was
standing on a kitchen counter cleaning and grabbed her from behind and sat her on his back and

cradled her body in a sexual manner.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 11 0f19 PagelD #: 17

35. The foregoing conduct and comments are merely examples of the
environment to which Billy Jo Bell (as well as her other female co-workers) was subjected to
during her employment with the Defendants.

36. . Such environment was permitted to persist due to the inaction(s) of the
Defendants Susan Brown and CleaningServices.Com, LLC.

COUNT I

CLAIM OF ALL PLAINTIFFS FOR UNPAID WAGES
UNDER THE FAIR LABOR STANDARDS ACT

37. Plaintiffs incorporate by reference Paragraphs 1 through 36 of this
Complaint as if set forth fully herein.

38. The Fair Labor Standards Act [“FLSA”] mandates that all employees
covered under the Act must be paid at least minimum wage for all hours worked.

39. Defendant CleaningServices.Com, LLC is an “employer” as defined in the
FLSA.

40. Defendant CleaningServices.Com, LLC is an “enterprise engaged in
commerce” under the FLSA.

41, Upon information and belief, Defendant CleaningServices.Com, LLC has |
an annual gross volume of sales made or business done that is not less than $500,000.00.

42. At all times relevant herein, Plaintiffs were non-exempt employees under
the FLSA.

43. At all times relevant herein, Defendant Susan Brown acted directly in the

interest of Defendant CleaningServices.Com, LLC in relation to Plaintiffs.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 12 of 19 PagelD #: 18

44. Defendant Susan Brown had the power to hire, fire, and direct employees
of Defendant CleaningServices.Com, LLC and otherwise had the sole operational control over
Defendant CleaningServices.Com, LLC.

45. Defendant Susan Brown, thus, is an “employer” under the FLSA.

46. In violation of the FLSA, 29 U.S.C. § 206 & 207, Defendants
CleaningServices.Com, LLC and Susan Brown failed to pay Plaintiffs at least minimum wage for
all “hours worked” and for all “compensable time.”

47. The failure by Defendants CleaningServices.Com, LLC and Defendant
Susan Brown to pay Plaintiffs for all “hours worked” and for all “compensable time” in violation
of the FLSA was not in good faith and was a willful violation of the FLSA.

48. Due to their violation of the FLSA, Defendants CleaningServices.Com,
LLC and Susan Brown owe Plaintiffs unpaid wages and liquidated damages for all unpaid “hours
worked” and “compensable time.”

49. Plaintiffs are entitled to recover attorneys’ fees and costs.
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 13 of 19 PagelD #: 19

COUNT II
CLAIM OF ALL PLAINTIFFS FOR UNPAID WAGES DUE
UPON SEPARATION OF EMPLOYMENT IN VIOLATION OF
THE WEST VIRGINIA WAGE PAYMENT AND COLLECTION ACT

50. Plaintiffs incorporate by reference Paragraphs 1 through 49 of this
Complaint as if fully set forth herein.

51. The West Virginia Wage Payment and Collection Act requires any “person,
firm or corporation” employing any employee within the State of West Virginia to pay any
separated employee all “wages due” by or on the next regular payday on which the wages would |
otherwise be due and payable.

52. Defendants CleaningServices.;Com, LLC and Susan Brown are
“employers” within the meaning of this Act, as “employer” is broadly defined to include “any
person, firm or corporation employing any employee.”

53. Plaintiffs are “employees” within the Act as they are “suffered or permitted
to work” by the Defendants.

54. Pursuant to the mandates of the West Virginia Wage Payment and
Collection Act, Defendants CleaningServices.Com, LLC and Susan Brown were required to pay
Plaintiffs all “wages due” by or on the next regular payday, upon their respective separations from
employment.

55. “Wages due,” as defined by the Act, includes all unpaid wages for hours
worked and compensable time due and owing to the employee at the time of the separation from
employment.

56. Plaintiffs separated from their respective positions with Defendants on or |

about the following dates: Marguerite Bartholow — May 22, 2018; Corina West ~ December 22,
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 14 of 19 PagelD #: 20

2017; Phil Wiseman — March 1, 2017; Billy Jo Bell — August 23, 2018; Patricia Shoemaker —
August 22, 2017; Gina Norris — January 5, 2018; and Brenda Corley — April 11, 2018.

SW In violation of the West Virginia Wage Payment and Collection Act,
Defendants CleaningServices.Com, LLC and Susan Brown failed to pay Plaintiffs all “wages.due”
by their respective next regular payday(s). ©

58. Due to their violation of the West Virginia Wage Payment and Collection
Act, Defendants CleaningServices.Com, LLC, and Susan Brown owe Plaintiffs all unpaid “wages
due” and liquidated damages, in accordance with the Statute.

59. Plaintiffs are entitled to recover attorney’s fees and costs.

COUNT Ill
CLAIM OF BRENDA CORLEY FOR UNLAWFUL RETALIATION
IN VIOLATION OF THE FAIR LABOR STANDARDS ACT
(DEFENDANT CLEANINGSERVICES.COM, LLC)

60. Plaintiffs incorporate by reference Paragraphs 1 through 59 of this:
Complaint as if set forth fully herein. |

61. This count is pled on behalf of Plaintiff Brenda Corley only.

62. Defendant CleaningServices.Com, LLC is an “employer” as defined within
the FLSA. -

63. | The FLSA expressly contains a prohibition against discharging or otherwise
discriminating and retaliating against any employee for filing a complaint regarding FLSA .
violations.

64. Brenda Corley, in good faith, reasonably believed that Defendant

CleaningServices.Com, LLC was violating the FLSA in failing to pay its employees for “all hours

worked” and for all “compensable time.”

10
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 15 o0f19 PagelID #: 21

65. Brenda Corley engaged in protected activity when she initiated a West
Virginia Department of Labor (“DOL”) Investigation on or about April 4, 2018, and filed a
Complaint with the DOL regarding Defendants’ failure to pay its employees for “all hours worked”
and for “‘all compensable time.”

66. Defendant CleaningServices.Com, LLC, through Defendant Susan Brown,
had direct knowledge of Brenda Corley’s complaint to DOL concerning violations of the FLSA.

67. After learning about Brenda Corley’s complaint to DOL, Defendant
CleaningServices.Com, LLC instantly retaliated against Brenda Corley and subjected her to
adverse employment action by terminating her employment.

68. The extremely close temporal proximity between Brenda’s complaint to
DOL and her sudden termination (i.e., less than seven days), supports an inference of retaliation
against Defendant CleaningServices.Com, LLC.

69. Defendant CleaningServices.Com, LLC’s proffered reason for terminating
Brenda Corley was pre-textual, and its true motivation in terminating her is wholly based on her
engagement in protected activity, i.e., her complaint to DOL.

70. As a direct and proximate result of Defendant CleaningServices.Com,
LLC’s unlawful conduct, Plaintiff Brenda Corley has suffered injury and damages, including but
not limited to, lost wages and benefits, emotional distress, humiliation, mental anguish, punitive
damages and other damages for which Defendant CleaningServices.Com, LLC is liable.

71. | Based upon Defendant CleaningServices.Com, LLC’s lack of good faith in -
urindias her, Plaintiff Brenda Corley is also entitled to recover liquidated damages.

72, Plaintiff Brenda Corley is entitled to recover attorneys’ fees and costs.

11
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 16 of 19 PagelD #: 22

COUNT IV
CLAIM OF BRENDA CORLEY FOR WRONGFUL TERMINATION IN VIOLATION
OF SUBSTANTIAL PUBLIC POLICY OF THE STATE OF WEST VIRGINIA
(DEFENDANT CLEANINGSERVICES.COM, LLC)

73. Plaintiffs incorporate by reference Paragraphs 1 through 72 of this

~ Complaint as if fully set forth herein.

74. This Count is pled on behalf of Plaintiff Brenda Corley only.

75. As articulated in the FLSA, 29 U.S.C. $215(a)(3), it is a substantial public
policy of the State of West Virginia that an employer shall not “discharge or in any other manner
discriminate against any employee because such employee has filed any complaint or instituted or
caused to be instituted any proceeding under or related to [the FLSA] . . .”

76. Defendant CleaningServices.Com, LLC’s termination of Brenda Corley
was in violation of a substantial West Virginia public policy to protect individuals that raise good
faith complaints of wage and hour law violations, as articulated in the FLSA.

77. The true motivation for Defendant CleaningServices.Com, LLC’s decision
to terminate Brenda Corley was to retaliate against her for having raised good faith concerns
regarding wage and hour law violations, in violation of the of the public policy of the State of West
Virginia,

78. Asa direct result of the aforementioned unlawful actions, Brenda Corley
has suffered loss of pay, physical distress and pain, emotional distress and pain, suffering,

inconvenience, loss of enjoyment of life, and other non-pecuniary losses, for which Defendant -

CleaningServices.Com, LLC is liable.

12
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 17 of 19 PagelD #: 23

79. Defendant CleaningServices.Com, LLC’s actions were willful, wanton
and/or undertaken with reckless disregard and/or reckless indifference to the rights of Brenda
Corley thereby entitling her to punitive damages in an amount to be determined by the jury.

COUNT V
CLAIM OF BILLY JO BELL FOR SEXUAL
HARASSMENT/ HOSTILE WORK ENVIRONMENT IN VIOLATION
OF THE WEST VIRGINIA HUMAN RIGHTS ACT
(DEFENDANT CLEANINGSERVICES.COM, LLC)

80. Plaintiffs incorporate the proceeding paragraphs of this Complaint, as if
fully restated herein.

81. | This Count is pled on behalf of Plaintiff Billy Jo Bell only.

82. Billy Jo Bell was subjected to extreme sexual harassment, including
unwanted lewd innuendo and touching by her co-worker, Gary Swartz, throughout most of her _
employment with Defendant CleaningServices.Com, LLC.

83. The sexual harassment endured by the Billy Jo Bell was based on her sex,
and was so severe and pervasive so as to negatively alter her conditions of employment and create
an abusive and hostile working environment.

84. Gary Swartz’s sexual harassment of Defendant CleaningServices.Com,
LLC’s female employees, including Billy Jo Bell, was so open and obvious that Defendant Susan
Brown, as sole owner and manager of Defendant CleaningServices.Com, LLC, knew or should
have known, of its occurrence.

85. In fact, Defendant Susan Brown was put on notice regarding Mr. Swartz’s
unlawful conduct by Plaintiff Billy Jo Bell and other employees, yet, she failed to take any sort of

prompt corrective remedial action; thereby, knowingly permitting a hostile work environment and

allowing Mr. Swartz’s unlawful conduct to continue.

13
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 18 of 19 PagelID #: 24

86. Defendant CleaningServices.Com, LLC failed to maintain any sort of
policy prohibiting sexual harassment nor enact any reporting procedures for complaints of sexual
harassment, even given its knowledge of Mr. Swartz’s propensity to engage in sexual harassment,
thereby neglecting its duties under the law to protect its employees from sexual harassment.

87. | Given Defendant Susan Brown’s failure to take any sort of prompt
corrective remedial action with regard to Mr. Swartz’s unlawful conduct, and Defendant
CleaningServices.Com, LLC’s inexcusable failure in enacting and maintaining a sexual
harassment policy, Mr. Swartz’s sexual harassment of Billy Jo Bell and the hostile work
environment caused thereby is imputable to Defendant CleaningServices.Com, LLC.

88. The foregoing actions were intentional, malicious and in reckless disregard
for Billy Jo Bell’s rights.

89. Asa direct result of the aforesaid unlawful actions, Billy Jo Bell has
suffered loss of: pay, physical distress and pain, emotional distress and pain, suffering,
inconvenience, loss of enjoyment of life and other non-pecuniary losses.

90. Billy Jo Bell has also incurred, and will continue to incur, attorneys’ fees
and costs in prosecuting this action.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs Brenda Corley, Billy Jo Bell, Patti Shoemaker, Corina
West, Phil Wiseman, Marguerite Bartholow, and Gina Norris request the Court grant the following
relief, jointly and severally:

A. Compensatory damages under the FLSA and Wage Payment and Collection

Act, equal to wages and benefits owed to Plaintiffs and liquidated damages as allowable by law;

14
Case 1:19-cv-00034-TSK Document 1-2 Filed 03/07/19 Page 19 of 19 PagelID #: 25

B. Compensatory damages, including but not limited to, back pay and front
page, damages for emotional distress, humiliation and mental anguish, for Plaintiffs Brenda Corley ——
and Billy Jo Bell’s discrimination, harassment and wrongful termination claims;
C. Punitive Damages in and amount sufficient to punish the Defendants and
deter others similarly situated;
D. Attorneys’ fees and costs, as well as court costs and expenses and any other
damage or expense or fee allowed by applicable West Virginia and/or Federal law; and
E. Such other and further relief as this Court deems proper.

PLAINTIFFS DEMAND A TRIAL BY JURY

dh
Dated this [ day of February, 2019.

Ung & A —

Edmund L. Wagoner (WVSB #10605)
Chirag Desai (WVSB #13110)

Goddard & Wagoner PLLC

229 West Main Street, Suite 1100
Clarksburg, WV 26301

Tel: (304) 933-1411

Fax: (855) 329-1411

Counsel for Plaintiffs, Brenda Corley, Billy
Jo Bell, Patti Shoemaker, Corina West,
Phil Wiseman, Marguerite Bartholow, and
Gina Norris

 

15
